DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giesbers et al. (US 2018/0079132), hereinafter Giesbers.
Regarding claims 1, 5, 10, and 13-15, Giesbers discloses a system and method for manufacturing an enhanced part (claims 1, 10, and 15) comprising photonic annealing an electrically-conductive thermoplastic (abstract, par. 0016, 0053-0054) that forms, partially or wholly, a part (par. 0008, 0037, 0039-0041, 0053), and Giebers further discloses an apparatus comprising (a) deposition head (501) configured to form a part, partially or wholly, from electrically-conductive thermoplastic by additive manufacturing (Figs. 1B-1C, par. 0059-0061); and (b) a photonic annealing source (par. 0059-0064 explains that the heater in either Figs. 1B or claim 5. Giesbers further discloses that the laser (claim 13) can be pulsed (par. 0028-0030, 0039) as in claim 14.
Regarding claims 2-4, Giesbers discloses the subject matter of claim 1, and further discloses that the electrically-conductive thermoplastic material is deposited by additive manufacturing (par. 0010 – “3d printed object”), with non-conductive parts of the product being also provided by the same deposition head (par. 0010) and is a FFF (fused filament fabrication) (par. 0014).  
Regarding claims 6-7 and 19-20, Giesbers discloses the subject matter of claims 1/15 as discussed above, and further discloses that the photonic annealing (laser heating) improves the electrical conductivity in the exposed areas (par. 0009-0010, 0019, 0034, 0037) and is raised to at least 1-1000 S/cm (100-100000 S/m). The 100,000 S/m value would meet “104-105 S/m or more” as claims 6 and 19 are drafted broadly. Additionally, Giesbers discloses that the pre-annealed material (“second type of printed material”) would have an electrical conductivity of much smaller (1*10-5 S/cm or 1*10-3 S/m) (par. 0010, 0037) such that it would be more than the 100X increase in conductivity of the “upper limit” of the “10-100X or more” of the limitations of claims 7 and 20. Additionally or alternatively, please see below. 
Regarding claims 11-12, Giesbers discloses the subject matter of claim 10, and further discloses that the photonic annealing source (heater 1150 which is explicitly disclosed as a laser in par. 0060) is in tandem with the deposition head (Fig. 1B, par. 0060), or also in a second embodiment, in-line (as laser 1140) with the deposition head (Fig. 1C, par. 0061). 
Regarding claims 16-18, Giesbers discloses the subject matter of claim 15, and further discloses that the part can be at least an integrated circuit, PCB (printed circuit board) (par. 0045) and is made of a polymer material that can be polylactic acid (PLA) (par. 0016) and incorporates electrically conductive particles within the thermoplastic material (par. 0017-0019, 0021-0022, 0042, 0062, 0070). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 6-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giesbers (US 2018/0079132).
Regarding claims 6-7 and 19-20, if the above is not viewed as a disclosure of “sufficient specificity” as to meet the claims under section 102, additionally or alternatively, it has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. 
Giesbers discloses the subject matter of claims 1/15 as discussed above, and further discloses that the photonic annealing (laser heating) improves the electrical conductivity in the exposed areas (par. 0009-0010, 0019, 0034, 0037) and is raised to at least 1-1000 S/cm (100-100000 S/m). The 100,000 S/m value would meet “104-105 S/m or more” as claims 6 and 19 are drafted broadly. Additionally, Giesbers discloses that the pre-annealed material (“second type of printed material”) would have an electrical conductivity of much smaller (1*10-5 S/cm or 1*10-3 S/m) (par. 0010, 0037) such that it would be more than the 100X increase in conductivity of the “upper limit” of the “10-100X or more” between pre-exposure and post-exposure of the laser, meeting the limitations of claims 7 and 20. 
 Accordingly, it would have been obvious to one of ordinary skill in the art to have specified the conductivity values/increase in value is as claimed in view of the teachings as described above as these ranges would overlap or lie inside of the claimed ranges for each of the values in the claims. 
Regarding claims 8-9, Giesbers discloses the subject matter of claim 1 as discussed above under 35 U.S.C. 102, further discloses a multiple exposure (par. 0028-0030) pulse width 2) overlapping with the claimed range, and also where the laser output power is discussed specifically as a result-effective variable. 
It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified the power/pulse length of the laser as is claimed as to produce a suitable level of conductivity within the material. 
Additionally, it has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse and exposure of the laser as required in the claimed invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW D GRAHAM/Examiner, Art Unit 1742